                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  JAY TIMLICK,
                                                   CV 19-99-M-DLC-KLD
                      Plaintiff,

  vs.                                               ORDER

  LIBERTY MUTUAL INSURANCE
  COMPANY and SAFECO
  INSURANCE COMPANY OF
  ILLINOIS,

                      Defendants.

        Defendant Safeco Insurance Company has filed an unopposed motion for a

settlement conference. Accordingly, and good cause appearing,

        IT IS ORDERED that the motion is GRANTED. This case is referred to

United States Magistrate Judge John Johnston for the purpose of conducting a

settlement conference. Arrangements for the conference will be made by Judge

Johnston. The Clerk of Court shall give notice of the entry of this Order to the

parties and to Judge Johnston’s chambers.

             DATED this13th day of March, 2020.


                                              ______________________________
                                              Kathleen L. DeSoto
                                              United States Magistrate Judge

                                          1
